Title: From George Washington to John Stark, 8 December 1780
From: Washington, George
To: Stark, John


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 8th 1780
                        
                        When I arrived at New Windsor I found your Letter of the 30th Ulto had been lying there several days for me.
                        In Answer to your request for leave of absence, I have to observe, there are so small a number of General
                            Officers with the Army, that the good of the service will not permit any further indulgences at this time—Whenever there
                            are more Officers than are absolutely necessary for the men in Camp, I shall be happy in attending to their convenience
                            & gratification, in this respect I am Dr Sr with gt regard &c.

                    